Citation Nr: 0016800	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
defective hearing and tinnitus are supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation. 


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
defective hearing and tinnitus are well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that three discrete types of evidence must 
be present in order for a veteran's claim for benefits to be 
well grounded:  (1) There must be competent evidence of a 
current disability, usually shown by a medical diagnosis; (2) 
There must be evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence; and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  

In this case, an August 1997 VA audiological evaluation 
includes the veteran's report of noise exposure during 
service and current complaints of hearing loss and tinnitus.  
The results of the audiogram and speech testing serve to 
satisfy the criteria to establish a current hearing loss 
disability as required by 38 C.F.R. § 3.385 (1999).  Given 
the evidence of current disability, the veteran's statements 
regarding noise exposure and the examiner's notation of the 
same, the Board finds the veteran's claims are well grounded. 


ORDER

The claims of entitlement to service connection for bilateral 
defective hearing loss and tinnitus are well grounded.  To 
this extent only, the appeal is granted.


REMAND

Inasmuch as the veteran has submitted well-grounded claims, 
VA is obligated to assist him in the development of those 
claims.  38 U.S.C.A. § 5107(a).  

In that regard, the veteran should be afforded a VA 
examination in order to obtain a medical opinion as to the 
etiology of his claimed hearing loss and tinnitus.  A 
discussion of his post-service noise exposure is also 
required.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his claimed 
bilateral hearing loss and tinnitus since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination in 
order to determine the nature and 
etiology of his claimed hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner and all 
indicated tests, studies and evaluations 
should be performed.  The examiner should 
elicit a complete noise-exposure history 
from the veteran.  Based on the 
examination and study of the case, the 
examiner is requested to offer an opinion 
any to whether any diagnosed hearing loss 
and/or tinnitus is at least as likely as 
not etiologically related to the 
veteran's military service.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



